Citation Nr: 0922805	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-34 311	)	DATE
	)
	)


On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence to reopen the claim for 
service connection for diaphragmatic adhesions of the left 
hemidiaphragm with fibrous healed pleuritis of the left lung 
base has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran had active service from November 1948 to November 
1958.

In an April 1959 rating decision, the RO in New Orleans, 
Louisiana denied a claim for service connection for 
diaphragmatic adhesions of the left hemidiaphragm with 
fibrous healed pleuritis of the left lung base.  Although 
notified of the denial later that month, the Veteran did not 
appeal the decision.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision, in 
which the RO denied a petition to reopen the claim for 
service connection for diaphragmatic adhesions of the left 
hemidiaphragm with fibrous healed pleuritis of the left lung 
base.  The Veteran filed a notice of disagreement (NOD) later 
that month, and the RO issued a statement of the case (SOC) 
in September 2007.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
October 2007.

In August 2008, the RO continued the denial of the petition 
to reopen (as reflected in a supplemental SOC (SSOC)).

In June 2009, a Deputy Vice-Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In an April 1959 rating decision, the RO denied a claim 
for service connection for diaphragmatic adhesions of the 
left hemidiaphragm with fibrous healed pleuritis of the left 
lung base.  Although notified of the denial later that month, 
the Veteran did not appeal the decision.  

3.  No new evidence received since the April 1959 denial of 
the claim for service connection for diaphragmatic adhesions 
of the left hemidiaphragm with fibrous healed pleuritis of 
the left lung base, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection, or raises a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The RO's April 1959 denial service connection for 
diaphragmatic adhesions of the left hemidiaphragm with 
fibrous healed pleuritis of the left lung base is final.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).

2.  As evidence received since the April 1959 denial is not 
new and material, the criteria for reopening the claim for 
service connection for diaphragmatic adhesions of the left 
hemidiaphragm with fibrous healed pleuritis of the left lung 
base are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a claimant's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to a request to reopen a previously 
denied claim, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a May 2006 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the underlying claim for 
service connection, what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  That letter also provided the 
Veteran with specific notice pertaining to VA's assignment of 
disability ratings and effective dates, and the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman, as well as notice consistent with Kent, 
pertaining to the basis of the prior denial of the service 
connection claim, and the type of evidence that would be 
considered new and material.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, private treatment records, and VA 
treatment records.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to reopen and substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from injury suffered or disease contracted in line 
of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131;  38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

The RO initially denied a claim for service connection for 
diaphragmatic adhesions of the left hemidiaphragm with 
fibrous healed pleuritis of the left lung base in an April 
1959 rating decision, which the Veteran did not appeal.  

At the time of the April 1959 RO decision, the medical 
evidence then of record consisted of service treatment 
records.  X-rays taken at entry into service in November 1948 
revealed an assessment of diaphragmatic adhesions of the left 
hemidiaphragm with fibrous healed pleuritis of the left lung 
base, with no indication of active parenchymal disease.  
There was no reference to treatment for the claimed 
disability during service.  A November 1951 examination 
revealed normal findings for the respiratory system.  An X-
ray taken for the examination at discharge revealed no active 
disease, and stabilized residuals of pulmonary inflammatory 
disease.  Thus, at the time of the April 1959 decision, the 
RO concluded that the Veteran had a pre-existing disability 
of the lung that was not aggravated by the Veteran's service.  

Although notified of the denial later in April 1959, the 
Veteran did not initiate an appeal of that decision.  See 
38 C.F.R. § 20.200.  Hence, that decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

The Veteran requested to reopen the previously denied claim 
in May 2006.  Regarding petitions to reopen that are filed on 
or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record. After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the April 1959 denial of the claim 
for service connection for diaphragmatic adhesions of the 
left hemidiaphragm with fibrous healed pleuritis of the left 
lung base includes VA treatment records from June 2003 to 
April 2008, as well as treatment records from Old Town 
Immediate Care dated from February 1998 to May 2006.

The VA treatment records and private treatment records are 
new, in that they were not of record at the time of the April 
1959 RO decision.  Those records include diagnoses of 
bronchitis (February 2001, January 2003, May 2006), pneumonia 
(December 1998, December 1999, June 2001), and upper 
respiratory infection (December 2001), and COPD (February, 
April 2006).  However, these records are not material for 
purposes of reopening the claim, as they do not include any 
comment that supports a finding that the Veteran's 
diaphragmatic adhesions of the left hemidiaphragm with 
fibrous healed pleuritis of the left lung base was aggravated 
by service, or that currently diagnosed respiratory 
disability, to include bronchitis, COPD, pneumonia, and/or 
upper respiratory infection, was incurred in service on a 
direct basis.  

The Board notes that the Veteran's VA Form 9 includes his 
statement that his VA physician "can provide evidence 
[a]nd/or [a] medical opinion that will substantiate my 
claim."  However, there is no such evidence or opinion in 
any of the treatment records received, and there is no 
indication from the Veteran's statements that such evidence 
or opinion exists.  

Without any competent evidence or opinion that the claimed 
disability had its onset in service, was aggravated by 
service, or is otherwise related to disease or injury in 
service, none of the new medical evidence received raises a 
reasonable possibility of substantiating the Veteran's claim, 
and therefore, it is not material for purposes of reopening 
the claim.

The only other relevant evidence received consists of  
testimony and statements of the Veteran, as well as 
statements from the Veteran's representative, on his behalf.  
However, even if new, such lay assertions provide no basis 
for reopening the claim.  To the extent that the Veteran and 
his representative are attempting to establish in-service 
incurrence or aggravation of a respiratory disability on the 
basis of assertions, alone, such evidence must fail.  As each 
is a layperson not shown to have appropriate medical training 
and expertise, neither the Veteran nor his representative  is 
competent to provide a probative (i.e., persuasive) opinion 
on a medical matter.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, where, as here, the claim turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for diaphragmatic adhesions of the left 
hemidiaphragm with fibrous healed pleuritis of the left lung 
base has not been received.  As such, the RO's April 1959 
decision remains final, and the appeal must be denied.  As 
the Veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
diaphragmatic adhesions of the left hemidiaphragm with 
fibrous healed pleuritis of the left lung base is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


